                                                                                          JS-6
 1
 2
 3
 4
 5
 6
 7
 8                                       UNITED STATES DISTRICT COURT
 9                                    CENTRAL DISTRICT OF CALIFORNIA
10
11 Shonna Counter,                                                 Case No. CV 18-10404-GW-Ex
                                                                   Assigned to Honorable George H. Wu
12                       Plaintiff,
13                                                                 ORDER GRANTING STIPULATION
                         vs.                                       FOR DISMISSAL OF ENTIRE
14                                                                 ACTION WITH PREJUDICE
   Douglas Emmett 1995, LLC, a Delaware                            PURSUANT TO FEDERAL RULE OF
15 Limited Liability Company; King’s                               CIVIL PROCEDURE 41(a)(1)(A)(ii)
   Seafood Company, LLC, a Delaware
16 Limited Liability Company; and Does 1-10,
17
               Defendants.
18
19                                                                 Complaint Filed: December 17, 2018
20                                                                 Trial Date:      None Set

21
22
23
24
25
26
27
28
                                                -1-
     KIN03-07:Stip for Dismissal - [Proposed] Order.DOCX:2-20-19          Case No. 2:18-cv-10404-GW-E
      ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE PURSUANT TO
                          FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
 2             Pursuant to the Stipulation for Dismissal pursuant to Federal Rule of Civil
 3 Procedure 41(a)(1)(A)(ii) and good cause appearing therefor, IT IS HEREBY
 4 ORDERED THAT:
 5             1.        The above-referenced action be DISMISSED in its entirety and with
 6                       prejudice as to each and all of Plaintiff Shonna Counter’s claims and
 7                       causes of action as alleged in the above-referenced action.
 8             2.        The parties to this Stipulation are to bear their respective costs and
 9                       attorneys’ fees as against each other.
10
11             IT IS SO ORDERED.
12
13 Dated: February 20, 2019
                                                                   Hon. George H. Wu
14                                                                 United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -2-
     KIN03-07:Stip for Dismissal - [Proposed] Order.DOCX:2-20-19          Case No. 2:18-cv-10404-GW-E
      ORDER GRANTING STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE PURSUANT TO
                          FEDERAL RULE OF CIVIL PROCEDURE 41(a)(1)(A)(ii)
